 

U.S. DISTRICT COURT
Case 2:19-cr-00195-Z-BR Document 35 Filed 08/27/20 Page Tea ce eld OF TEXAS

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS AUG 27 2020
AMARILLO DIVISION

 

 

 

 

CLERK, U.S. DISTRICT COURT<’

 

 

 

UNITED STATES OF AMERICA § By >):
§ Deputy
Plaintiff, §
§
V. § 2:19-CR-195-Z-BR-(1)
§
DAMON ANDREW BONNER §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 12, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Damon Andrew Bonner filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Damon Andrew Bonner was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Damon Andrew Bonner; and ADJUDGES Defendant Damon Andrew Bonner guilty of
Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, August 27 , 2020.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 

 
